Citation Nr: 0210182	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  02-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ear 
otitis media with residuals of a perforated ear drum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The appellant had active duty for training from February to 
July 1964.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 decision by the Togus, Maine, Regional 
Office (RO).


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for a left ear disorder was denied by a January 
1970 Board decision.

2.  Evidence received since the January 1970 Board decision 
is duplicative or cumulative, or it does not relate to a 
previously unestablished fact necessary to substantiate the 
claim, or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for left ear 
otitis media with residuals of a perforated ear drum.  
38 U.S.C.A. §§ 5103A, 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2001); 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1970, the appellant's claim of entitlement to 
service connection for a left ear disorder was denied by the 
Board.  That decision is final and not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (2001).  

Claims that have been denied can only be reopened upon 
receipt of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is evidence 
not previously considered by VA adjudicators that is neither 
cumulative nor redundant, that relates to a previously 
unestablished fact necessary to substantiate the claim, and 
that, by itself or in connection with other evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted in November 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
act identifies and describes duties on the part of VA to 
advise a claimant of the evidence needed to substantiate a 
claim, and to help a claimant obtain that evidence.  
38 U.S.C.A. §§ 5103, 5103A.  The duties to notify and assist 
claimants have been implemented by regulations published at 
66 Fed. Reg. 45620 (Aug. 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

In a May 2001 letter, the representative asked that the claim 
of entitlement to service connection for a left ear disorder 
be "reopened based on the Veterans Claims Assistance Act of 
2000," so his representative had actual notice of the Act 
and its provisions and knew that the claim had previously 
been denied.  In a June 2001 letter the RO advised the 
appellant of the need for new and material evidence to reopen 
the claim.  The RO enclosed VA release-of-information forms, 
and asked the appellant to complete and return the forms for 
all health care providers who had treated him for a left ear 
disorder since separation from service.  The RO also asked 
the appellant to indicate whether he had received treatment 
by VA.  The file does not reflect any response by the 
appellant.  Nevertheless, the RO obtained treatment records 
from VA dated between May and August 2001.  

In a February 2002 Statement of the Case the RO explained the 
law, particularly that relative to VCAA and to reopening 
claims previously and finally denied, and the shortcomings of 
the appellant's claim.  The appellant submitted a statement, 
and statements from three other laymen, and testified at a 
June 2002 videoconference hearing.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no probative evidence that is not already of record, 
it is not possible for VA to notify the appellant of the 
evidence he should obtain and the evidence VA would attempt 
to obtain.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In sum, the Board finds that VA has complied with 
the notice and duty-to-assist provisions of VCAA.

Turning now to the evidence before the Board in 1970, it is 
clear that the appellant had a left ear disorder that 
preexisted his military service.  According to records from 
Loring Pratt, M.D., the appellant's ear disorder began in 
October 1960 with an infection.  After a course of antibiotic 
treatment he was diagnosed with catarrhal otitis media left.

In April 1961, a large perforation was noted in the left 
tympanic membrane.  The perforation remained open and, in 
July 1961, the appellant had a myringoplasty.  A 
myringoplasty is surgical restoration, by grafting, of a 
perforated tympanic membrane.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1096 (28th ed. 1994).  The appellant was closely 
monitored for the next year and, in August 1962, another 
perforation was noted in the left tympanic membrane and the 
doctor recorded a diagnosis of chronic otitis media.  

A November 1962 examination noted that a "small perforation 
persists," and it persisted into January 1963 at which time 
the appellant underwent another myringoplasty.  In February 
1963, another perforation was noted which persisted into 
August.  In September 1963, the doctor noted a "small area 
of monomeric membrane" on the left tympanic membrane, but 
the ear was "well and dry" at two December 1963 
examinations.

A November 1963 Maine National Guard entrance examination 
noted that the left eardrum was well healed.  The appellant 
reported for basic training in February 1964.  A June 1964 
service medical record notes two perforations in the left 
tympanic membrane.  An examination a week later determined 
that the appellant's left tympanic membrane was perforated, 
and that a left ear disorder existed prior to service.  He 
was separated from service in July 1964.

The appellant returned to his civilian doctor in November 
1964 and underwent a third myringoplasty.  In January 1965, 
he underwent microscopic examination of the middle ear and 
the perforation was then too large for myringoplasty.  In 
October 1965, he underwent a tympanoplasty.  Several 
subsequent records noted that the left ear was healing well, 
but a March 1966 record noted that perforation persisted and 
he was to be scheduled for revision of the tympanoplasty.  A 
June 1966 record noted blood in the left ear, examination 
revealed excoriation of the left ear canal by a Q-tip, and 
the appellant was instructed to stop using Q-tips.  The last 
record was dated in September 1966 and noted that the left 
ear was cleaned by suction.

A July 1969 statement from his father indicated that the 
appellant's left ear was not "running" when he reported for 
active duty, but it was "leaking" when he returned.  A July 
1969 statement from his National Guard recruiter merely 
reported what he had been told by the appellant some time 
after his July 1964 separation from service.

In a December 1968 note, James Poulin, M.D., said that he had 
treated the appellant for chronic otitis media on several 
occasions; that the history of his left ear disorder dated 
back seven or eight years; that the kind of infection the 
appellant had was activated or worsened by dampness and 
fatigue; that he was certain that the appellant had "acute 
attacks" of otitis media in-service; and that the 
environment there could have been responsible for the 
attacks.

A March 1969 VA hospital discharge summary noted the 
appellant's January admission with a perforation of the left 
tympanic membrane.  He gave a history of a left ear abscess 
in 1959, six left ear surgical procedures since then with the 
latest three months prior to admission, and left ear hearing 
impairment.  X rays showed mastoid disease on the left and he 
underwent a mastoidectomy and tympanotomy.

At a July 1969 hearing, the appellant testified about the 
history of his left ear disorder, and said doctors told him 
it was healed when he entered service.  In service, much of 
the training was outside in rain and snow, and he came down 
with grippe.  Soon thereafter, he developed a left ear 
infection and was separated from service.  He said he had had 
many problems with his left ear since service.

Evidence received since the 1970 Board decision includes a 
May 2001 VA examination report.  There the appellant said he 
wanted VA to provide him with medical care and presented for 
initiation of same.  He gave a history that included chronic 
otitis media with ten or twelve left ear surgical procedures.  
Examination showed no erythema and no exudate.  Diagnoses 
included chronic otitis.

The appellant submitted a statement from a retired Army 
National Guard officer who only said that the appellant had 
been in good health when he saw him in the 1960's.

At a June 2002 hearing, the appellant again testified that 
doctors told him his left ear disorder had healed before he 
entered service.  In service, however, he developed a viral 
infection and, some time after that resolved, he noted a 
"plugged feeling" in his ears.  He went on sick call, and 
believed he had a bloody discharge from his ear, but conceded 
there is no reference to a bloody discharge in service 
medical records.  When queried about medical evidence that 
his left ear disorder worsened in service, the appellant 
referred to the December 1968 note from Dr. Poulin that was 
before the Board in 1970.  Upon further inquiry, the 
appellant reported the deaths of Dr. Pratt and Dr. Poulin and 
expressed doubt that any records survived either of them.

After the hearing, the appellant submitted a statement from a 
friend who had visited him twice in basic training.  The 
author said that the appellant appeared in good health the 
first time he visited him.  However, on the second visit, the 
appellant had a discharge from the left ear that appeared to 
contain blood, and he was about to receive a medical 
discharge.  In another statement, a friend said he was 
familiar with the history of the appellant's left ear 
disorder, and that he was instrumental in obtaining VA health 
care for the appellant after his separation from service.  In 
another statement, the appellant's sister contended that her 
brother had a left ear disorder that completely healed before 
service, and that he was separated from service with one.  In 
another statement, the appellant briefly reported the history 
of his left ear disorder and the flare-up in service.  He 
complained that he was not given more treatment for the 
disorder in service and not given earlier treatment for it by 
VA.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A 
preexisting disorder is presumed to have been aggravated in 
service if there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disorder.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  However, a mere 
transient flare-up during service of a preexisting disorder 
does not, in the absence of evidence of a worsening of the 
underlying condition, constitute aggravation of the disorder.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In its 1970 decision, the Board determined that the flare-up 
of the appellant's left ear disorder in service did not 
constitute an increase in disability, so a presumption of 
aggravation did not attach.  That determination is consistent 
with the December 1968 note by Dr. Poulin indicating that the 
appellant experienced "acute attacks" of otitis media in 
service.  From the perspective of thirty years, there is 
nothing to distinguish the appellant's symptoms in service 
from those he had on ten to twelve occasions before and after 
service.

While the appellant has presented additional medical and lay 
evidence since 1970, since that time he has not presented any 
competent or medical evidence showing that he first incurred 
a left ear disorder in-service, or that any preexisting left 
ear disorder was chronically aggravated during such service.  
Rather, the competent evidence continues to show that the 
appellant had a preexisting left ear disorder that was not 
aggravated in-service.  As such, the claim cannot be reopened 
in the absence of medical evidence that the left ear disorder 
actually worsened in service.  Hence, the benefit sought on 
appeal is denied.

In reaching this decision the Board takes this opportunity to 
inform the appellant that the best source of new and material 
evidence would be evidence from doctors who examined the 
appellant at or about the time he served in the military.  
Inquiry made at the June 2002 hearing to secure this 
evidence, however, was not forthcoming.

In reaching this decision the Board notes the 
representative's argument that the appellant should be 
afforded a VA examination.  However, a VA examination is only 
necessary when needed to make a decision on the claim, see 
38 U.S.C.A. § 5103A(d), and the Board finds that a VA 
examination is unnecessary here.

In sum, the evidence received since 1970 only shows that the 
appellant had a left ear disorder before, during, and after 
service.  This claim cannot be reopened without new medical 
evidence that the left ear disorder actually worsened in 
service, and VA has not received such evidence.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence upon which to reopen a claim of 
entitlement to service connection for left ear otitis media 
with residuals of a perforated ear drum has not been 
submitted.  The claim is not reopened.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

